 128 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMillwright-Technical Engineers Local 2158 of the valued in excess of $50,000. Accordingly, we findUnited Brotherhood of Carpenters and Joiners that the Employer is engaged in commerce withinof America and FMC Corporation, MHS Divi- the meaning of Section 2(6) and (7) of the Act andsion and International Association of Bridge, that it will effectuate the Act to assert jurisdictionStructural and Ornamental Iron Workers Local herein.Union No. 111, affiliated with AFL-CIO. Case33-CD-242 II. THE LABOR ORGANIZATIONS INVOLVEDOctober 30, 1981 The parties stipulated and we find that the Mill-DECISION AND DETERMINATION OF wrights and the Iron Workers are labor organiza-DISPUTE tions within the meaning of Section 2(5) of theAct.BY MEMBERS FANNING, JENKINS, ANDZIMMERMAN III. THE DISPUTEThis is a proceeding under Section 10(k) of the A. Background and Facts of the DisputeNational Labor Relations Act, as amended, follow-On or about December 1, 1980, the Employering a charge filed by FMC Corporation, MHS Di- n thevision, alleging that Millwright-Technical Engi- gan preparatory work for the installation of anneers Local 2158 of the United Brotherhood of overhead power and free conveyor system at theJohn Deere Foundry in Silvis, Illinois. The em-Carpenters and Joiners of America violated Section John Deepr Foundry vis, Illinois. The em-8(b)(4)(D) of the Act by engaging in certain pro- ployees represented by the Iron Workers per-scribed activity with an object of forcing or requir- formed the preparatory work. Sometime after theing the Employer to assign certain work to its commencement of the preparatory work, Duanemembers rather than to employees represented by Bool, construction manager for the Employer, re-International Association of Bridge, Structural and ceived a telephone call from the business managerOrnamental Iron Workers Local Union No. 111, for the Millwrights, Doug Banes. Banes indicatedaffiliated with AFL-CIO. ' that he felt that the employees represented by thePursuant to notice a hearing was held before Millwrights were entitled to some of the work onHearing Officer Donald M. Glynn on March 12, the installation of the conveyor system and sug-1981. All parties appeared and were afforded full gested that a meeting be held to discuss the matter.opportunity to be heard, to examine and cross-ex- An on-site meeting was held among representativesamine witnesses, and to adduce evidence bearing of the Millwrights, the Iron Workers, and the Em-on the issues. Thereafter, all parties filed briefs.on the issues. Thereafter, all parties filed briefs. loyer on January 27, 1981. Various proposals forPursuant to the provisions of Section 3(b) of the assigning the work were offered during that meet-National Labor Relations Act, as amended, the Na- ing but no decision was made on the work assign-tional Labor Relations Board has delegated its au- ment issue. Subsequently, the Employer again as-thority in this proceeding to a three-member panel. signed the work in dispute to the employees repre-The Board has reviewed the Hearing Officer's sented by the Iron Workers.rulings made at the hearing and finds that they are On the morning following the assignment of thefree from prejudicial error. They are hereby af- work to the employees represented by the Ironfirmed. Workers, Booi was contacted again by Banes whoUpon the entire record in this proceeding, the indicated that Booi would probably be sorry thatBoard makes the following findings: he made the assignment to the ironworkers becauseBanes was planning to call his union "Brothers"1. THE BUSINESS OF THE EMPLOYER around the country and would make life "miser-The parties stipulated, and we find, that the Em- able" for the Employer wherever it worked fromployer, a Delaware corporation with its principal then on. Thereafter, Booi received a series of tele-place of business in Colmar, Pennsylvania, is en- phone calls from Millwrights business managers ingaged in the engineering, manufacture, and installa- various parts of the country. In essence, these busi-tion of material-handling equipment. The parties ness managers informed Booi that they had beenadditionally stipulated that during the past year the contacted by Millwright Locals 2158 about theEmployer has purchased and received materials problem at the John Deere Foundry in Silvis andvalued in excess of $50,000 which were shipped di- that they had been asked by Local 2158 to "hurt"rectly to its various jobsites throughout the United or to make "trouble" for the Employer the nextStates, including its Silvis, Illinois, jobsite and has time it did work in their respective jurisdictions by,performed services for customers throughout the for example, refusing to make estimates for thecontinental United States, which services are Employer's jobs.259 NLRB No. 11 MILLWRIGHT-TECHNICAL ENGINEERS 129By mailgram dated January 31, 1981, Banes in- ment has proven to be both efficient and economi-formed Booi that the Millwrights' dispute with the cal, and prevents the duplication of men and ma-Employer concerning the John Deere Foundry chines that would be required if the work was di-was being referred to a Joint Industry Board con- vided between the ironworkers and the mill-sisting of representatives from a local contractors wrights. The Employer additionally argues that theassociation, a millwright contractors association, ironworkers are more skillful at making the criticaland the Millwrights.1 Although the Employer em- welds at the high elevations involved in the instal-ployed no millwrights at the jobsite at that time, lation of the conveyor system and accordinglythe mailgram stated that the dispute concerned the there is less risk to men and machinery if the em-Employer's failure to pay proper wages and fringe ployees represented by the Iron Workers performbenefits to millwrights employed at the John Deere the disputed work. With regard to collective-bar-Foundry. Booi attended the subsequent hearing gaining agreements, the Employer argues that itsbefore the Joint Industry Board but did not partici- agreements with both the Millwrights and the Ironpate because the Employer claimed the issue was Workers cover the disputed work and that thejurisdictional and not contractual. The decision of 1953 "Conveyor Agreement" between the Ironthe Joint Industry Board, as stated in its February Workers and the Millwrights is too ambiguous to13, 1981, letter to the Employer, was that the Em- rely on in any event in assigning the disputedployer had violated its collective-bargaining agree- work.2Finally, the Employer contends that there isment with the Millwrights by failing to pay proper no uniformity in either area or industry practicewages and fringe benefits to millwrights "employed and so these factors cannot be determinative inby it at John Deere Foundry" and by failing to making an award of the disputed work.procure a surety bond in the principal sum of The Iron Workers essentially agrees with the$20,000. The Joint Industry Board ordered the Em- Employer. It adds that the Employer's preferenceployer to post the bond, pay the proper wage rates, should be given some weight in determining whoand make delinquent benefit payments. should receive the work.By letter to the Employer dated February 18, The Millwrights takes the position that the em-1981, William C. Weaver, business manager for the ployees represented by the Iron Workers are enti-Iron Workers, stated that he was aware of the deci- tied to perform the work on the superstructure, butsion of the Joint Industry Board, but that the Iron that the employees represented by the MillwrightsWorkers did not participate in that board and did should install the conveyor system below the su-not recognize any of the actions of the Joint Indus- perstructure. In this regard, the Millwrights arguestry Board as binding on the Iron Workers. Addi- that the millwrights have welding skills in additiontionally, Weaver advised the Employer that the to their ability to align and level the conveyorIron Workers intended to take all necessary action, system and to execute other tasks in its basic as-including a strike, to prevent the Employer from sembly. The Millwrights also contends that the in-reassigning the disputed work to the employees dustry and area practice is to use composite crewsrepresented by the Millwrights. of iron workers and millwrights, and that both theMillwrights collective-bargaining agreement withthe Employer and the "Conveyor Agreement" en-The work in dispute involved the installation of title the employees represented by the Millwrightsan overhead power and free conveyor system at to perform the work below the superstructure. Thethe John Deere Foundry in Silvis, Illinois. Millwrights concedes that there might be a minimalloss of efficiency in using a composite crew, butC. Contentions of the Parties argue that this loss is offset by the advantage ofThe Employer contends that the employees rep- gaining the job skills which the millwrights possess.resented by the Iron Workers should continue to Finally, the Millwrights argues that the Employer'sperform the work. In this regard, the Employer preference should not be given controlling weightnotes that the ironworkers have performed the in making an award of the work.identical work in the past and that that arrange-D. Applicability of the Statute' The Joint Industry Board is provided for in art. IX of the Millwrights Before the Board may proceed with a determina-collective-bargaining agreement with the Employer. If the Joint IndustryBoard decision fails to settle a contract dispute, under the contract the tion of the dispute pursuant to Section 10(k) of theMillwrights may take the dispute to arbitration. A refusal to submit a dis- Act, it must be satisfied that there is reasonablepute to the Joint Industry Board or to arbitration or to abide by a deter- cause to believe that Section 8(b)(4)(D) has beenmination of either the Joint Industry Board or an arbitrator vitiates theagreement's no-strike clause. A separate procedure is provided in theagreement for the resolution of jurisdictional disputes. 2 The Employer is not a party to the "Conveyor Agreement." 130 DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolated and that the parties have not agreed upon The following factors are relevant in making thea method for the voluntary adjustment of the dis- determination of the dispute before us:pute. 1. Collective-bargaining agreementsIt is uncontested that Booi, construction managerfor the Employer, received numerous telephone As the Employer contends, both operative col-calls from business agents of the Millwrights in lective-bargaining agreements arguably assign thevarious parts of the country threatening to make disputed work to the respective contracting"trouble" for the Employer if it commenced work- Unions. Thus, article I, "Craft Jurisdiction, Juris-ing in their respective jurisdictions. These state- dictional Disputes," sections 2-4, of the Ironments reasonably conveyed to Booi that the Em- Worker collective-bargaining agreement with theployer would suffer adverse economic conse- Employer "claims for its members ...convey-quences if it failed to reassign the work to the em- ors. Similarly, the Millwrights collective-bargain-ployees represented by the Millwrights.3Addition- ing agreement with the Employer at article I,ally, the Millwrights presentation of the matter to "Recognition and Scope," section 3, "Occupationalthe Joint Industry Board on the ground that the Scope," states that this "agreement covers all mill-collective-bargaining wright work, including ...conveyors." Other..Employer had violated the collective-baconceivably relevant functions claimed are similar-agreement with regard to wages and fringe bene- verlapping in scopefits, despite the fact that the Employer, at that The Employer is not a signatory to nor boundtime, employed no millwrights at the John Deere by the 1953 "Conveyor Agreement" between theFoundry, was clearly a pretense adopted to mask Iron Workers and the Millwrights. By its terms, itsthe coercive tactics employed in an effort to force purpose is to "settle jurisdictional disputes directlythe Employer to reassign the work to the employ- between the two trades." It is sometimes used byees represented by the Millwrights.4Furthermore, employers who hire composite crews to dividewe find no evidence of any method agreed upon conveyor installation work between the employeesby all parties for adjustment of the dispute.5represented by the Millwrights and employees rep-On the basis of the entire record, we conclude resented by the Iron Workers. Those employersthat there is reasonable cause to believe that a vio- who testified that they used the "Conveyor Agree-lation of Section 8(b)(4)(D) has occurred and that ment" in assigning work conceded that the agree-there exists no agreed-upon method for the volun- ment is ambiguous and subject to various interpre-tary adjustment of the dispute within the meaning tations.of Section 10(k) of the Act. Accordingly, we find Accordingly, this factor does not support an as-that this dispute is properly before the Board for signment of the work to either group of employees.determination.2. Company and industry practiceE. Merits of the Dispute The testimony revealed that although compositeSection 10(k) of the Act requires the Board to crews of ironworkers and millwrights are frequent-make an affirmative award of disputed work after ly used in the installation of conveyor systems,giving due consideration to various factors.6The crews composed of ironworkers or millwrightsBoard has held that its determination in a jurisdic- alone have also successfully installed conveyor sys-tional dispute is an act of judgment based on com- tems. The Employer installed another power andmonsense and experience reached by balancing free conveyor system at John Deere in 1977 usingthose factors involved in a particular cased7 only ironworkers. Accordingly, this factor does notfavor assignment of the work to either group ofSheet Metal Workers' International Association, Local Union No. 41. employees.AFL-CIO (B & WMetals Company, Inc.), 231 NLRB 122, 123 (1977).4 Brotherhood of Teamsters & Auto Truck Drivers Local No. 85, Interna- 3. Relative skillstional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (Pacific Maritime Association), 224 NLRB 801, 807 (1976). We It appears that both the employees representednote in addition that Weaver, the business manager of the Iron Workers, by the Millwrights and the employees representedcontacted the Employer and threatened to take all necessary action. in-cluding a strike, if the Employer reassigned the work. by the Iron Workers possess the requisite skills forThe Iron Workers did not participate in the above-mentioned pro- installation of power and free conveyor systems.ceeding before the Joint Industry Board and was not bound by its deter- There is some testimony in the record that themination.'N.LR.B. v. Radio d Television Broadcast Engineers Union. Local 1212. ironworkers are more skilled at doing the welding,International Brotherhood of Electrical Workers, AFL-CIO [Columbia particularly that done high in the air. There is alsoBroadcasting System], 364 U.S. 573 (1961).International Association of Machinists. Lodge No. 1743, AFL-CIO (J. testimony that the millwrights are more skilledA. Jones Construction Company), 135 NLRB 1402 (1962). with certain facets of the installation such as align- MILLWRIGHT-TECHNICAL ENGINEERS 131ment, but Construction Manager Booi testified that Conclusionthe Employer had received no complaints from Upon the record as a whole, and after full con-John Deere with respect to those aspects of the in- sideration of all relevant factors involved, we con-stallation on the job it had done for John Deere in dude that employees who are represented by the1977 using only ironworkers. John Deere was ap- Iron Workers are entitled to perform the work inparently sufficiently satisfied with the workmanship dispute. We reach this conclusion relying on theon the previous job to reemploy the Employer for factors of economy and efficiency of operation andthe installation job over which the instant dispute the Employer's past practice and current assign-has arisen. Accordingly, this factor does not sup- ment. In making this determination, we are award-port an award of the work to either group of em- ing the work in question to employees who areployees. represented by the Iron Workers, but not to thatUnion or its members. The present determination is4. Economy and efficiency of operation limited to the particular controversy which gaveThe record reflects that the use of composite rise to this proceeding.crews of millwrights and ironworkers generally re-quires some duplication of personnel and equip-ment. Construction Manager Booi testified that if Pursuant to Section 10(k) of the National Laborthe employees represented by the Millwrights per- Relations Act, as amended, and upon the basis offormed the work on the conveyor system under the foregoing findings and the entire record in thisthe superstructure additional supports would be re- proceeding, the National Labor Relations Boardquired and it would be necessary to redesign the makes the following Determination of Dispute:installation apparatus. The Millwrights concedes 1. Employees of the FMC Corporation, MHSthat composite crews may result in some loss of ef- Division, who are represented by the Internationalficiency. This factor favors assignment of the dis- Association of Bridge, Structural and Ornamentalputed work to the group of employees represented Iron Workers Local Union No. 111, affiliated withby the Iron Workers. AFL-CIO, are entitled to perform the installationof the overhead power and free conveyor system5. Employer past practice and preference at the John Deere Foundry in Silvis, Illinois.2. Millwright-Technical Engineers Local 2158 ofConsistent with its own past practice, the Em-the United Brotherhood of Carpenters and Joinersployer initially assigned the disputed work herein the United Brotherhood of Carpenters and Joinersof America is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or requireexclusively, and continues to maintain that assign- FMC Corporation, MHS Division, to assign thement. Accordingly, the Employer's past practice disputed work to employees represented by thatand current assignment favor an award of the work labor organization.to the group of employees represented by the Iron 3. Within 10 days from the date of this DecisionWorkers. and Determination of Dispute, Millwright-Techni-6. Joint Board determinations cal Engineers Local 2158 of the United Brother-hood of Carpenters and Joiners of America shallAs noted, the Iron Workers did not participate in notify the Regional Director for Region 33, inthe Joint Industry Board determination assertedly writing, whether or not it will refrain from forcingmade under the collective-bargaining agreement or requiring the Employer, by means proscribed bybetween the Millwrights and the Employer. Ac- Section 8(b)(4)(D) of the Act, to assign the disput-cordingly, this factor does not favor an award of ed work in a manner inconsistent with the abovethe work to either group of employees. determination.